Opinion issued May 2, 2019




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                              ————————————
                                NO. 01-19-00090-CV
                              ———————————
                      THIEN NGUYEN, D.O., Appellant
                                        V.
                              LARRY GARZA, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-75804


                         MEMORANDUM OPINION

      Appellant, Thien Nguyen, D.O., has filed a petition for a permissive appeal,

seeking to challenge an interlocutory order denying his motion for summary

judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d), (f); TEX. R. APP. P.

28.3. We deny the petition.
      To be entitled to a permissive appeal from an interlocutory order that would

not otherwise be appealable, the requesting party must establish that (1) the order to

be appealed involves a “controlling question of law as to which there is a substantial

ground for difference of opinion” and (2) “an immediate appeal from the order may

materially advance the ultimate termination of the litigation.” TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d); see TEX. R. APP. P. 28.3; TEX. R. CIV. P. 168; see also

Orion Marine Constr., Inc. v. Cepeda, No. 01-18-00323-CV, 2018 WL 3059756, at

*1 (Tex. App.—Houston [1st Dist.] June 21, 2018, no pet.) (mem. op.) (“Because a

permissive interlocutory appeal is not the norm, we strictly construe Section

51.014(d)’s requirements.”). Because we conclude that Nguyen’s petition fails to

establish each requirement, we deny the petition.

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                          2